Conviction for manufacturing intoxicating liquor; punishment, one year in the penitentiary.
There are three bills of exception in the record. The facts in this case admitted and testified to by the appellant are to the effect that he was employed by a man to work at a still where he engaged in the manufacture of intoxicating liquor for two days, his claim being that the man was to pay him so much per day, and in addition give him a quantity of whisky. His claim was that he wanted the whisky for his wife's use as medicine. He was observed in company with another man carrying a keg of whisky across a river, by witnesses who testified to these facts.
Appellant's first bill of exception complains of the court's charge, in substance, that it is not unlawful to manufacture intoxicating liquor for medicinal purposes solely, but it is unlawful to manufacture intoxicating liquor for both medicinal and other purposes. Complaint of this was that it was on the weight of the evidence. In view of the facts testified to by appellant himself, we do not regard this objection as serious. This *Page 300 
bill is qualified by the trial court who calls attention to the fact that appellant testified that he and the man for whom he was working were making about sixteen gallons of whisky per day, and there was no evidence as to what the other whisky was being made for.
Bill of exception No. 2 is in substance the same as bill No. 1. The third bill of exception complains of the refusal of a special charge in which appellant sought to have the jury told that it is not a violation of the law to manufacture intoxicating liquor for medicinal purposes, and that if the jury found from the evidence that it was necessary for appellant to keep whisky for his wife's health, and that he helped make the whisky for the purpose of securing some of same to be used as medicine, they should acquit. This charge is manifestly not the law.
No error appearing in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.